September 21, 2020
TN COURT OF
WORKERS’ COMPENSATION
CLAIMS

Time 9:03 A.M. EASTERN

TENNESSEE COURT OF WORKERS’ COMPENSATION CLAIMS
BUREAU OF WORKERS’ COMPENSATION

 

ROBERT E. JOHNSON,
DOCKET NO. 2020-03-0244

Employee,
STATE FILENO. 13064-2020

v.
RFA NO. 2020250127

G.UB.MK CONSTRUCTORS, INC.
DATE OF INJURIES: 10/09/14

Employer,

 

AGREED COMPENSATION ORDER OF DISMISSAL WITHOUT PREJUDICE

 

Upon Motion and Agreement of the parties and counsel, after telephonic mediation
with Specialist Madeline Shelly on Thursday, September 17, 2020, and the parties
agreement to an Order of Dismissal Without Prejudice of the Employee's alleged
occupational exposure illnesses and/or injuries arising from the Employee’s work for
Employer on the Kingston Fly Ash Recovery Project, from time to time, during the time
period of August 24, 2012 to October 09, 2014, as a commercial truck driver, the parties
submit this Agreed Order for approval and entry by the Court of Workers’ Compensation
Claims.

While the parties dispute the compensability of the occupational exposures and
ilinesses alleged in this matter, the parties stipulate that the Employee has a third party

tort suit pending arising from these same claims, and that the Employee is currently

 

' The date of injury and compensability of this claim is disputed. For the purposes of the Petition
for Benefit Determination in this matter, the date of injury used is the last date the Employee
worked for the Employer.

1
working fulltime, without restrictions, as a truck driver with a valid Class A license and
DOT medical certificate, and wishes to preserve his right to re-file his workers
compensation claim for occupational injuries and/or illnesses in the future.

WHEREFORE, based upon the agreement and stipulations of the parties at
mediation, the Court finds it is in the best interest of the Employee to dismiss Employee's
claims of an occupational injury with the Employer, without prejudice to the refiling of
same, should he become partially or totally incapacitated from working and provide
medical proof that this incapacity is due to an occupational illness that is more than 50%
related to the Employee’s work for the Employer, considering all causes, pursuant to
T.C.A § 50-6-102(14) and T.C.A. § 50-6-303(a).

The Court taxes the filing fee of $150.00 to G.UB.MK under Tennessee
Compilation Rules and Regulations Rule 00800-02-21-.07 (2017), to be paid within five
business days of the entry of this Order. In addition, G.UB.MK shall prepare and submit
an SD-1 form within ten business days of the date of this Order.

IT IS SO ORDERED.
ENTERED September 21, 2020.

Pamele 2. Qehnaen
, JUDGE
Court of Workers’ Compensation Claims
APPROVED FOR ENTRY:

BRIDGEFRONT LAW GROUP, LLC

    

 

 

ASAN B. DUPREE, BPR#017339
616 W. Hill Avenue, 2" Floor
Knoxville, Tennessee 37902
865-223-5184

Attorney for Employee

BERNSTEIN STAIR & McADAMS LLP

Hid

REN G. CRUTCHFIELD/®PR #016651
. TYLER CHASTAIN, BPR #016029
116 Agnes Road
Knoxville, Tennessee 37919
865-546-8030
Attorneys for Employer
CERTIFICATE OF SERVICE

 

I certify that a copy of this Order was sent as indicated on September 21, 2020.

 

 

 

 

Name Mail Fax Via _ | Service sent to:
Email
John D, Dupree, x johnbdupree14@gmail.com
Employee’s Attorney
Karen G. Crutchfield, xX kcrutchfield@bsmlaw.com

Employer’s Attorney

 

 

 

 

 

 

he 2 Lp, Op thn A Ay]

Penny Shfun, Court Clerk
We.courtclerk(@tn.gov